DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 6/25/19, wherein:
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in step 7th the feature “a first gear” in step 7th, and “a second gear” in step 9th,  it is not clear whether “a first gear”, “a second gear”  are newly introduced or they are similar to “a first gearing”, “a second gearing” recited in previous steps 3th and 4th. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over KEARNS ET AL (US 2016/0188977) and in view of CHEN (US 20180370557).  Herein after KEARNS and CHEN.
As for independent claim 1, KEARNS discloses a robot comprising: a base {see at least figures 2C, 2F, base 120 and pars. 0068}; a first body provided above the base and the first body is capable to rotate with respect to the base {see figures 2C-2F , 6A, pars. 0040, 0072, 0083 which show a torso 130 (first body) supported by the base 120, a torso rotating with respect to its base}; 
a second body provided above the first body; the second body is capable of tilting about the titling axis {see at least figures 2C-2F, pars. 0072-0073, The interface module 140 may include a neck 150 supported by the torso 130 and a head 160 supported by the neck 150. The neck 150 may provide panning and tilting of the head 160 with respect to the torso 130}; 
an interface accommodated in at least one of the first body and the second body {see at least figures 2C-2F, pars. 0072-0073; 0075 which discloses a torso 130 includes a sensor module 300 having module 310}; 
KEARNS discloses claimed invention as indicated above.   For example, KEARNS discloses the first body is capable to rotate and the second body is capable to tilt.  However, the rotating of the first body and tilting of the second body are not configured by a first gear and second gear.   KEARNS also does not explicitly discloses 
However, CHEN discloses the known teachings of the damper mounted on the body of the robot, the damper comprises a second gear (curved rack 3) engaged with the first gear (transmission gear 11) and configured rotate with the first gear, the first gear is rotated about an outer circumference of the second gear {see figure 2}; the first gear is configured to rotate the body and the second gear configured to tilt the body of the robot {figures 2, 5 pars. 0004, 0011-0014 and claim 1}.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of having gears to do the rotating and tilting on the robot body of CHEN in to the robot system of KEARNS for performing the function of rotating the first body and tilting the second body.  
As for dep. claims 2-4, KEARNS/CHEN discloses wherein a rotation axis of the second gear and the tilting axis are parallel to each other, wherein a distance between a rotation axis of the second gear and the tilting axis is smaller than a distance between the tilting axis and the first gear, wherein the second gear is configured to be engaged with the first gear between the tilting axis and the first gear {see CHEN at least figures 2 and 5 curve rack 3 (first gear) and transmission gear 11 (second gear), pars 0011-0014}. 
As for dep. claims 5-6, KEARNS/CHEN discloses wherein a rotation axis of the second gear is higher than the tilting axis, wherein a curvature radius of the second 
As for dep. claim 7, KEARNS/CHEN discloses wherein the first gear is an internal sector gear {see CHEN figures 2 and 5, pars. 0011-0014}. 
As for dep. claim 8, KEARNS/CHEN discloses wherein the second gearing comprises: a first motor mounted on the first body; a first driving gear configured to be rotated by the first motor; and a first driven gear connected to the second body or a shaft about which the second body tilts {see KEARNS at least figures 2B, 4, pars. 0071-0072, 0086, 0096}.
As for dep. claim 9, KEARNS/CHEN discloses wherein the second body comprises: a second body base to which a shaft about which the second body tilts is connected; and a second body housing connected to the second body base and defining a first space in which the second body base is accommodated {see KEARNS at least figures 2C-2F, pars. 0072-0073}. 
As for dep. claim 10, KEARNS/CHEN discloses wherein the first gear is mounted on the second body base, and the interface is mounted on the second body housing {see KEARNS at least figures 2C-2F; and CHEN at least figures 2 and 5}. 
As for dep. claim 11, KEARNS/CHEN discloses wherein the second body base comprises a first gear bracket that supports the first gear such that the first gear is meshed with the second gear {see CHEN at least figures 2 and 5, pars. 0012-0014}. 
As for dep. claims 12-13, KEARNS/CHEN discloses wherein the damper further comprises a second gear bracket mounted on the first body and configured to support the second gear, wherein the damper further comprises a damper body which is 
As for dep. claim 14-15, which discloses wherein a gear accommodation space in which the first gear and the second gear are accommodated is formed in the second body, wherein the gear accommodation space is larger than the second gear {see CHEN at least figures 2-5, pars. 0013-0014}. 
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEARNS ET AL (US 2016/0188977) in view of CHEN (US 20180370557) and further in view of HUTSON ET AL (US 2018/0304457).  Herein after KEARNS, CHEN and HUTSON.
As for independent claim 16, KEARNS discloses a robot comprising: a base {see at least figures 2C, 2F, base 120 and pars. 0068}; a first body provided above the base and the first body is capable to rotate with respect to the base {see figures 2C-2F , 6A, pars. 0040, 0072, 0083 which show a torso 130 (first body) supported by the base 120, a torso rotating with respect to its base}; 
a second body provided above the first body and configured to be tiltable with respect to the first body and the base {see at least figures 2C-2F, pars. 0072-0073, The interface module 140 may include a neck 150 supported by the torso 130 and a head 160 supported by the neck 150. The neck 150 may provide panning and tilting of the head 160 with respect to the torso 130}; 
a first motor configured to provide a rotation force to rotate the first body; a second motor configured to provide a rotation force to tile the second body {see at least figures 2C-2F, 3B pars. 0040, 0072-0073, 0076, 0085}

a first gear connected to the second body and configured to rotate together with the second body; 
and a damper mounted on the first body, wherein the damper comprises a second gear engaged with the first gear and configured to rotate with the first gear, and the first gear is rotated about an outer circumference of the second gear. 
KEARNS discloses claimed invention as indicated above.   For example, KEARNS discloses the first body is capable to rotate and the second body is capable to tilt.  However, the rotating of the first body and tilting of the second body are not configured by a first gear and second gear.   KEARNS also does not explicitly discloses a damper mounted on the first body, wherein the damper comprises a second gear engaged with the first gear and configured to rotate with the first gear, the first gear is rotated about an outer circumference of the second gear.  
However, CHEN discloses the known teachings of the damper mounted on the body of the robot, the damper comprises a second gear (curved rack 3) engaged with the first gear (transmission gear 11) and configured rotate with the first gear, the first gear is rotated about an outer circumference of the second gear {see figure 2}; the first gear is configured to rotate the body and the second gear configured to tilt the body of the robot {figures 2, 5 pars. 0004, 0011-0014 and claim 1}.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of having gears to do the rotating and .  
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEARNS in view of CHEN and further in view of HUTSON ET AL (US 2018/0304457).  Herein after KEARNS, CHEN and HUTSON.
As for independent claim 16, KEARNS discloses a robot comprising: a base {see at least figures 2C, 2F, base 120 and pars. 0068}; a first body provided above the base and the first body is capable to rotate with respect to the base {see figures 2C-2F , 6A, pars. 0040, 0072, 0083 which show a torso 130 (first body) supported by the base 120, a torso rotating with respect to its base}; 
a second body provided above the first body and configured to be tiltable with respect to the first body and the base {see at least figures 2C-2F, pars. 0072-0073, The interface module 140 may include a neck 150 supported by the torso 130 and a head 160 supported by the neck 150. The neck 150 may provide panning and tilting of the head 160 with respect to the torso 130}; 
a first motor configured to provide a rotational force to rotate the first body; a second motor configured to provide a rotation force tilt the second body {see KEARNS at least figures 2C-3B; pars. 0015-0016, 0072-0073, 0076
KEARNS discloses claimed invention as indicated above.   For example, KEARNS discloses the first body is capable to rotate and the second body is capable to tilt.  However KEARNS does not explicitly discloses a damper mounted on the second body, wherein the damper includes a first gear attached to the second body, a second gear attached to the first body and messed with the first gear.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of having gears to do the rotating and tilting on the robot body of CHEN in to the robot system of KEARNS for performing the function of rotating the first body and tilting the second body.  
KEARNS/CHEN discloses claimed invention as indicated above except for a spring having a first end attached to the second gear and a second end attached to the first body.  However, HUTSON teach this such known limitations at least in figure 3F-5A, pars. 0014, 0049, 0094-0095, 0103-0104, 0107 which discloses spring 340 a, b attached to the gears 310.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of HUTSON include a spring into the system of KEARNS/CHEN for generating the force/energy in moving the robot body {HUTSON pars. 0013, 0065}.  
As for dep. 17, KEARNS/CHEN/HUTSON discloses wherein the first gear is an internal sector gear configured to be stationary with respect to the second body, and the second gear is configured to rotate with respect to the first body {see CHEN figures 2 and 5, pars. 0011-0014}. 
As for dep. 18, KEARNS/CHEN/HUTSON discloses wherein a rotation axis of the second gear is parallel to an axis about which the second body tilts {see CHEN figures 2 and 5, pars. 0011-0014}. 
As for dep. 19, KEARNS/CHEN/HUTSON discloses wherein the rotation axis of the second gear is higher than the axis about which the second body tilts {see CHEN at least figures 2 and 5, pars 0011-0014}.
As for dep. 20, KEARNS/CHEN/HUTSON discloses an interface provided on the second body, wherein the interface is configured to output information {see KEARNS at least figures 2C-2F, pars. 0072-0073}.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664